 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      STATE OF WASHINGTON, et al.,
                                                               CASE NO. 2:19-cv-01059-RAJ-JRC
11                              Plaintiffs,
                                                               ORDER GRANTING EXTENSION
12              v.

13      UNITED STATES DEPARTMENT OF
        THE NAVY, et al.,
14
                                Defendants.
15

16          This matter is before the Court on plaintiffs’ motion for leave to file their reply to the

17   preliminary injunction (Dkt. 29) on March 27, 2020. Dkt. 57. Having considered plaintiffs’

18   motion and that defendants have no opposition, and finding good cause thereof, the Court grants

19   the request and will accept plaintiff’s reply (Dkt. 59) as timely filed.

20          Dated this 31st day of March, 2020.

21

22
                                                            A
                                                            J. Richard Creatura
23                                                          United States Magistrate Judge

24


     ORDER GRANTING EXTENSION - 1
